Citation Nr: 0724588	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-08 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder on a direct basis.

2.  Entitlement to service connection for acquired 
psychiatric disorder, claimed as secondary to service-
connected degenerative joint disease of the lumbar spine. 

3.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the lumbar spine, currently 
evaluated as 20 percent disabling. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran and C.G.

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Louisville, Kentucky RO 
currently has original jurisdiction over the case. 

Procedural history

The veteran served on active duty in the United States Navy 
from April 1972 to July 1973.  

The veteran was granted service connection for degenerative 
joint disease of the lumbar spine in October 2002.  A 10 
percent disability rating was assigned.  
In January 2004, the RO increased the disability rating 
assigned for the low back disorder to 20 percent.  Since a 20 
percent disability rating for degenerative disk disease of 
the lumbar spine does not constitute the maximum schedular 
rating and because the veteran has not withdrawn his appeal 
of this issue, the issue of entitlement to a rating in excess 
of 20 percent remains.  See AB v. Brown, 
6 Vet. App. 35 (1993) [holding that a decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal].

The October 2002 RO decision denied service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) and bipolar disorder, on a direct 
basis.  In a January 6, 2004 Statement of the Case, the RO 
also denied the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability, 
alternatively claimed as secondary to his service-connected 
lumbar spine disability.  The veteran perfected an appeal as 
to both issues.

The veteran testified at a personal hearing held by means of 
teleconferencing equipment which was chaired by the 
undersigned Veterans Law Judge (VLJ) in April 2007.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that an acquired psychiatric disorder was incurred 
during or due to the veteran's military service.

2.  The competent medical evidence of record does not 
indicate that a nexus exists between the veteran's acquired 
psychiatric disorder and his service-connected degenerative 
joint disease of the lumbar spine. 

3.  The medical and other evidence of record indicates that 
the veteran's service-connected lumbar spine disability is 
manifested predominately by limitation of motion.

4.  The evidence does not show that the veteran's service-
connected lumbar spine disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by military service, an may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  An acquired psychiatric disorder is not due to or the 
result of the veteran's service-connected degenerative joint 
disease of the lumbar spine.  38 C.F.R. § 3.310 (2006).

3.  The criteria for a disability rating in excess of 20 
percent for the service-connected degenerative joint disease 
of the lumbar spine disability are not met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2006).

4.  The criteria for referral for increased disability rating 
for the lumbar spine disability on an extra-schedular basis 
are not met. 38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for an 
acquired psychiatric disorder on a direct and secondary 
basis, as well as entitlement to an increased rating for the 
service-connected degenerative joint disease of the lumbar 
spine.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection (direct and secondary) in 
a letter from the RO dated February 5, 2002, including a 
request for evidence of "a relationship between your current 
disability and an injury, disease, or event in service."  
With respect to the veteran's increased rating claim, the 
veteran was informed in an October 24, 2006 letter from the 
RO that the evidence must show that his service-connected 
disability has gotten worse.  

The RO informed the veteran of VA's duty to assist him in the 
development of his claim in the above-referenced February 
2002 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining "medical 
records, employment records, or records from other Federal 
agencies."  With respect to private treatment records, the 
letter included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the veteran could 
complete to release private medical records to the VA.  
Additionally, the October 2006 VCAA letter notified the 
veteran that VA would make reasonable efforts to gather 
records not held by a Federal agency, such as employment 
records, private doctor or hospital records and records from 
State or local governments. 

The Board notes that in the February 2002 letter, the RO 
specifically informed the veteran: "It is still your 
responsibility to support your claim with appropriate 
evidence."  Furthermore, the October 2006 letter stated: 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  These statements comply with 
the "give us everything you've got" provision contained in 
38 C.F.R. § 3.159(b) in that they informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in an October 2006 VCAA letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the October 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  In any event, because the claim are 
being denied, the matter of effective date remains moot.

The veteran and his representative were afforded ample 
opportunity to respond to the October 2006 notice.  They did 
not provide any additional evidence thereby making 
readjudication unnecessary.  Furthermore, the veteran signed 
a VCAA Notice Response Form indicating that he has no other 
information or evidence to substantiate his claim.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's personnel and service medical records,  his VA 
outpatient treatment medical records, Social Security 
Administration records and provided examinations in June 2003 
and March 2006.  

With respect to the veteran acquired psychiatric disability 
claim, the veteran has alleged that this disorder includes 
PTSD as a result of an in-service assault.  
The Board has considered the provisions of Patton v. West, 12 
Vet. App. 272 (1999).  There, the Court held that special 
consideration must be given to claims for PTSD based on 
assault.  In particular, the Court held that the provisions 
in M21-1, Part III, 5.14(c), which address PTSD claims based 
on personal assault, are substantive rules that are the 
equivalent of VA regulations and must be considered.  See 
also YR v. West, 11 Vet. App. 393, 398-99 (1998).  

In this particular case, the veteran has alleged that he was 
violently assaulted while stationed in San Diego, California.  
He further alleges that this assault resulted in a head 
injury that left him unconscious and caused him to develop 
mental problems.  Pursuant to its obligations under the VCAA 
and Patton, the RO obtained the veteran's service medical 
records and service personnel records in an attempt to verify 
the veteran's claim.  As will be discussed in the Board's 
analysis below, those records do not indicate that the 
veteran ever received a head injury while in service or was 
ever found unconscious.  

In a further attempt to identify and locate additional 
sources of evidence that might substantiate the veteran's 
claim, the RO requested the veteran identify the location of 
the event along with the names of the individuals involved or 
any potential witnesses.  See February 2002 VCAA letter.  
Additionally, in October 2006, the veteran was provided with 
an exhaustive list of potential evidence that he could submit 
to help support his claim.  Included in the list were medical 
reports, statements from service medical personnel or 
statements from persons who knew the veteran when he was in 
service.  See October 2006 VCAA letter.  The veteran did not 
provide or identify any such information or describe any of 
the sources listed in paragraph 5.14c which would support his 
claim..  

In the absence of any specific information provided by the 
veteran, it is clear that any attempt on the part of VA to 
verify the personal assaults described by the veteran would 
be an exercise in futility.  See Counts v. Brown, 6 Vet. App. 
473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) [VA's duty to assist is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].
  
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
exercised the option of a personal hearing and was afforded 
one on April 24, 2007.

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychoses, when 
manifested to a compensable degree within the initial post 
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection. See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2005); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

The law and regulations provide that compensation shall not 
be paid if disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs. See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2006). 

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, a 
number of psychiatric disorders are referred to by the 
veteran and/or health care providers.

The veteran has alleged as part of his claim for an acquired 
psychiatric disorder that he suffers from PTSD.  In July 
2003, the veteran underwent a VA examination conducted 
specifically to determine the whether the veteran suffered 
from PTSD.  After a thorough examination the examiner 
determined that the veteran did not suffer from such a 
disorder but instead diagnosed him with dysthymia.  The 
examiner stated that the veteran "does not meet the criteria 
for posttraumatic stress disorder and seems to have prominent 
longstanding Axis II features (personality disorders) that 
would account for [his] past and current behavior."  

The July 2003 assessment of no PTSD is congruent with the 
report of a March 2006 VA examination, a June 2006 PTSD 
screening evaluation conducted by the VA Medical Center in 
Louisville, Kentucky and examinations conducted by the Social 
Security Administration in March 2004, July 2002 and May 
1993, all of which concluded that the veteran did not suffer 
from PTSD.  

Evidence which is arguably in support of the veteran's 
allegation that he has PTSD comes from a July 2002 Social 
Security Administration record and from discharge reports of 
the Western State Hospital of Hopkinsville, Kentucky.  

With respect to the July 2002 Social Security Administration 
record, the Board notes that the examining physician stated 
that the veteran had an "anxiety disorder with features of 
PTSD".  PTSD itself was not itself diagnosed.  
Identification of symptoms is not the same as diagnosing the 
disability itself.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) [symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, will not 
constitute a disability for which service connection may be 
granted].  

With respect to the Western State Hospital discharge report, 
these records do not diagnosis the veteran with PTSD, but 
instead indicate that the veteran had been previously 
diagnosed with the disorder.  These records are also 
insufficient to support the veteran's claimed PTSD since 
service connection cannot be granted for a diagnosis of a 
disability by history.  See Sanchez-Benitez, supra..  

In short, a review of the record reveals that the veteran has 
not been diagnosed with PTSD during any VA examination, 
outpatient treatment or private examination.  Additionally, 
the veteran has not submitted any evidence which can be used 
to establish such a diagnosis despite repeated requests from 
the RO.  During the veteran's April 2007 hearing, the 
veteran's representative acknowledged that the veteran had 
not been diagnosed with PTSD.  See April 2007, hearing 
transcript, pages 18-19. 

To the extent that the veteran himself believes that he has 
PTSD, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish the existence of PTSD.

The veteran has been diagnoses as having a personality 
disorder.  As explained in the law and regulations section 
above, service connection may not be granted for personality 
disorders.  See Winn, supra  There is also a history of 
alcohol abuse.  This, too, cannot be service connected as it 
is considered to be misconduct.

The medical evidence of record does, however, contain 
diagnoses of acquired psychiatric disorders that can be used 
to satisfy Hickson element (1).  Specifically, the veteran's 
March 2006 VA examination diagnosed the veteran with major 
depressive disorder and medical reports from the Social 
Security Administration diagnosis the veteran with bipolar 
disorder in July 2002 and March 2004.  Hickson element (1) 
has been met to that extent only. 

With respect to Hickson element (2), the Board will 
separately address in-service disease or injury. 

Concerning in-service disease, a review of the veteran's 
service medical records reveals that he was not diagnosed 
with an acquired psychiatric disorder while in service.  The 
record reveals that the veteran had difficulty adjusting to 
life in the Navy and had two months of unauthorized absences 
on seven to eight separate counts.  Prior to separation, the 
veteran was afforded a psychiatric evaluation where the 
examiner interviewed the veteran and stated that he "has a 
lengthy history of acting-out behavior ever since being in 
the service" as evidenced by his disciplinary problems 
during boot camp, difficulty training for a military 
specialty and excessive unauthorized absences.  The examiner 
further noted that the veteran was an "extremely 
manipulative, demanding young man" who "flaunts authority 
and demands to be given his own way."  He was diagnosed with 
a personality disorder, specifically, "transient situational 
disturbance, moderately severe with strong acting out 
tendencies and much underlying passive-aggressive 
immaturity" and discharged from the Navy.  This diagnosis of 
personality disorder is the only mental diagnosis of record 
for the veteran's period of service.  

The Board additionally observes that to the extent that 
psychosis has been diagnosed, such was many years after 
service, after the end of the one year presumptive period.  
See 38 C.F.R. § 3.309(a). 

Concerning in-service injury, during a June 2003 VA 
examination and an April 12, 2002 submission to the RO, the 
veteran alleged in-service head injuries.  Specifically, the 
veteran alleged that he "was hit in the head with a brick 
while in tech school in 1972 and found by the MPs after being 
unconscious for some period of time."  The veteran has also 
stated that he fell between decks on a ship and landed on his 
head.  

After carefully reviewing the record, the Board can find no 
evidence to support the veteran's claim that he was hit in 
the head with a brick.  The veteran did not appear before a 
physician for a head injury and there is no record of the 
assault during any of the veteran's records.  With respect to 
the veteran's "falling" claim, the service medical records 
indicate that he fell off a ladder and injured his right hand 
in October 1972, there is no indication that the veteran 
landed on, or injured, his head during the fall.  

Service medical records indicate that in April 1972 the 
veteran was seen for pain in his legs and left foot, 
complaining he just had his left foot "stomped on". 
The physician noted tender distal metatarsals with no 
swelling; his impression was a left foot contusion.  This 
incident does not conform with the events surrounding the 
veteran's alleged personal assault, and the veteran has never 
alleged that the event was an assault.  

Thus, the only evidence of head injury/assault in service is 
the veteran's own statements.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

Here, the veteran's recent statements are outweighed by the 
service medical records.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]. 
Such records are more reliable, in the Board's view, than the 
veteran's unsupported assertion of events now over three 
decades past.  

Moreover, the Board cannot help but notice that the veteran 
has a lifelong personality disorder.  The Axis II diagnosis 
made by the June 2003 VA examiner was "prominent antisocial 
traits".  In light of the negative service medical records, 
the Board finds the veteran's recent statements concern head 
injuries in service to be self serving and lacking in 
credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

Hickson element (2) has therefore not been met.

With respect to Hickson element (3), medical nexus, in March 
2006 the veteran appeared before a VA examiner, who noted 
that the veteran was treated for drug use shortly after 
leaving the military in 1974 and that he had received 
psychiatric treatment for such.  The examiner also noted that 
there was no "significant mental health treatment or 
complaints [following the 1974 drug treatment] until after 
the murder of his son in  2000."  After conducting a 
thorough examination, the examiner believed that the 
veteran's mental health complaints the veteran made during 
service were "likely prompted by drug use as well as his 
personality disorder."  In her opinion, the veteran's 
current psychiatric disabilities were not "caused by his 
active-duty military service in any way."  

This March 2006 report is congruent with the June 2003 VA 
examination report, which stated that:  "The [veteran] has a 
long history of acting out behavior that predates his 
military service."  The June 2003 VA examiner believed that 
the veteran's longstanding personality disorder "account(s) 
for his past and current behavior."  The examiner did not 
link the veteran's current mental health difficulties to his 
military service.   Since the veteran has not submitted any 
evidence to contradict the June 2003 or March 2006 VA 
examiners, the Board finds that the veteran's acquired 
psychiatric disorders were not caused by military service.  
Consequently, Hickson element (3) has not been met, and the 
claim also fails on this basis. 

In summary, for reasons and bases expressed above the Board 
concludes that in the absence of a medical nexus, service 
connection for an acquired psychiatric disorder, to include 
PTSD and bipolar disorder, is not warranted.  The medical and 
other evidence, including the veteran's service medical 
records and recent medical reports, paints a picture of 
problems in service (attributed then and now to a personality 
disorder), with an acquired psychiatric disability first 
appearing in the medical records decades later, after the 
veteran's son was murdered.  A preponderance of the evidence 
is therefore against the claim, and the benefit sought on 
appeal is accordingly denied.

2.  Entitlement to service connection for acquired 
psychiatric disorder, claimed as secondary to service-
connected degenerative joint disease of the lumbar spine. 

The veteran alternatively contends that his current acquired 
psychiatric disability is related to his service-connected 
back disability.

Pertinent law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

With respect to Wallin element (1), the medical evidence 
indicates that the veteran suffers from an acquired 
psychiatric disorder.  As noted above, the veteran was 
diagnosed with bipolar disorder in July 2002 and March 2004 
and major depression in March 2006.  Consequently, Wallin 
element (1) has been met. 

With respect to Wallin element (2), the veteran is service-
connected for degenerative joint disease of the lumbar spine, 
as well as radiculopathy associated therewith. Wallin element 
(2) has therefore been satisfied. 

With respect to Wallin element (3), the evidence of record 
contains two differing opinions that address the potential 
relationship between the veteran's service-connected 
disability and his psychiatric disorder. 

The first opinion of record comes from a letter by D.M.W., an 
advanced practice nurse.  In his letter, D.M.W. states: The 
veteran "called today and in the course of our conversation 
he mentioned that he is applying to have his service 
connection disability increased because of the worsening of 
his chronic back pain from arthritis.  Certainly chronic 
disabling pain is a confounding problem when treating 
depression and this is the case with him.  I consulted Dr. 
[S.] before writing this letter." 

Evidence against the veteran's claim consists of the March 
2006 VA examiner's report.  In her opinion, the examiner 
stated that she was confident that the veteran's back 
condition did not cause the veteran's mental health 
conditions "in any way, shape or form."  The examiner 
further noted that the veteran's back injury occurred in 1972 
and that there was not "any significant mental health 
treatment or complaints until after the murder of his son in 
2000."  The VA examiner specifically addressed the letter 
from D.M.W. and stated that while "pain can exacerbate 
existing mental symptoms" the evidence does not suggest that 
the veteran's "back condition has significantly exacerbated 
his current mental health problems."   The examiner 
concluded that "it is not felt that there is evidence to 
suggest that [the psychiatric] condition has been 
significantly affected by his 20% service-connected 
disability regarding his spine."

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Board notes that the statement of D.M.W., the entire text 
of which is quoted above, is unclear.  In particular, the 
meaning of  "chronic disabling pain is a confounding problem 
when treating depression and this is the case with him" is 
subject to differing interpretation.  It could possibly mean 
that the pain aggravated the psychiatric problems, or it 
could mean that the pain is unrelated to the psychiatric 
disorder and merely presents clinical difficulties, such as 
potential medication conflicts.  Moreover, as explained above 
in the connection with first issue on appeal, the medical 
evidence conclusively establishes that the veteran has a 
significant personality disorder in addition to an acquired 
psychiatric disorder.  This brief statement does not make 
clear whether D.M.W. is referring to either of both.
The statement is useless as nexus evidence.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the physician to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence]; see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim].

The March 2006 VA examiner's opinion, is very clear, and the 
examiner provides reasons for her opinion which are 
consistent with the veteran' documented medical history.  The 
VA examiner noted that the veteran's acquired psychiatric 
disability first occurred after the death of his son, and 
that his back problem had in fact existed for many years 
prior to that, with no associated psychiatric problems.  
In addition, the VA examiner made the point that as the 
veteran's back problem became worse, his psychiatric 
condition appeared to improve.  A review of the veteran's 
medical records shows that this appears to be the case. 

In short, the Board places greater probative value on the 
opinion of the March 2006 VA examiner, who reviewed the 
records and provided detailed reasons for her findings, that 
it does on the brief and conclusory opinion of D.M.W.

The Board ads that the examiner's use of the word 
"significantly" does not, in its opinion, signal any 
connection between the back disability and the psychiatric 
disability.  It is clear from the tenor of the examination 
report as a whole that the examiner believes that no 
connection exists.

To the extent that the veteran and his representative contend 
that a medical relationship exists between his acquired 
psychiatric disorder and his back disability,  any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu v. Derwinski, supra].

Therefore, element (3), is not met and the claim fails on 
that basis. 

In summary, for the reasons and bases expressed above, the 
Board concludes that in the absence of a medical nexus, 
service connection for an acquired psychiatric disorder on a 
secondary basis is not warranted.  A preponderance of the 
evidence is against the claim, and the benefit sought on 
appeal is accordingly denied. 

3.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the lumbar spine, currently 
evaluated as 20 percent disabling. 

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran's claim was filed in June 2001, during the 
pendency of this case, the applicable rating criteria for the 
spine, found at 38 C.F.R. § 4.71a, were amended twice, 
effective September 23, 2002 and September 26, 2003.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  The veteran has been provided 
with the new regulatory criteria in the January 2004 
statement of the case and submitted additional argument after 
receiving such notice.  Therefore, there is no prejudice to 
the veteran in the Board adjudicating the claim.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so. See 
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The relevant diagnostic codes for rating arthritis have 
essentially remained unchanged.  The veteran's service-
connected back disability has been rated under Diagnostic 
Code 5010, which specifies that arthritis due to trauma 
substantiated by X-ray findings will be rated as degenerative 
arthritis [Diagnostic Code 5003].   
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2006).

[For the purposes of rating disability from arthritis, VA 
regulations consider the lumbar vertebrae a group of minor 
joints, ratable on parity with major joints.  See 38 C.F.R. § 
4.45(f) (2006).]

As explained immediately above, under certain circumstances 
Diagnostic Code 5003 (and thereby 5010) allow for rating 
based on limitation of motion under former Diagnostic Code 
5292 [limitation of lumbar spine motion] or current 
Diagnostic Code 5242 [arthritis of the spine]. These will be 
discussed below.

(i.) The former schedular criteria

Under former Diagnostic Code 5292 [limitation of motion, 
lumbar spine], a 20 percent evaluation is assigned for 
moderate limitation of motion, and a 40 percent evaluation is 
assigned for severe limitation of motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Rating Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2006).  The Board observes 
in passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc." 
See Webster's New World Dictionary, Third College Edition 
(1988) 871.

(ii.) The current schedular criteria

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply. This formula encompasses 
current Diagnostic Code 5242 [degenerative arthritis of the 
spine].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2006).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2006). 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2006).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2006).


Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Analysis

The veteran seeks an increased disability rating for his 
service-connected lumbar spine disability, which is currently 
rated 20 percent disabling.  He currently complains of pain, 
weakness, fatigability, lack of endurance and muscle spasms.  



Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The veteran's service-connected lumbar spine disability is 
currently rated under Diagnostic Code 5010 [arthritis due to 
trauma] and current 5242 [degenerative arthritis of the 
spine]; it was previously rated under 5010 alone. 

(i.) The former schedular criteria

After a review of the evidence pertaining to the veteran's 
service-connected lumbar spine disability, the Board believes 
that rating the veteran under former Diagnostic Code 5010 
[arthritis due to trauma] is appropriate.  Utilization of 
Diagnostic Code 5010 requires utilization of 5003 
[degenerative arthritis] with further consideration of 
Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar].    

VA examination reports of record demonstrate the veteran's 
lumbar spine symptomatology consists mainly of limitation of 
motion of the lumbar spine.
Specifically, the veteran was examined in June 2003 and March 
2003 whereupon the predominate symptom of the veteran's back 
disability was a limited range of motion. 

In light of the veteran's testimony that his back pain is 
incapacitating for 18 days a month, the Board has considered 
rating the veteran under former Diagnostic Code 5293 
[intervertebral disc syndrome].  See the April 2007 hearing 
transcript, page 7.  However, the veteran is in fact 
separately rated for right lower extremity radiculopathy 
[evaluated as 10 percent disabling].
 
Therefore, the Board believes most appropriate diagnostic 
code for rating the veteran under the former schedular 
criteria is Diagnostic Code 5292.

(ii.) The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2006).  With respect to 
the rating criteria for intervertebral disc syndrome 
[Diagnostic Code 5243] the rating criteria instructs VA to 
"evaluate intervertebral disc syndrome either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for rating Intervertebral Disc Syndrome 
Based on Incapaciting Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25."  

As explained above, the veteran is already separately rated 
for right lower extremity radiculopathy.  Furthermore, 
service connection for intervertebral disc syndrome requires 
bed rest prescribed by a physician, which the evidence does 
not indicate. 
Thus, the veteran's service-connected lumbar spine disability 
will be rated using the General Rating Formula for Diseases 
and Injuries of the Spine.  

Schedular rating

(i.) The former schedular criteria

As discussed in the law and regulations section above, under 
the former version of Diagnostic Code 5292, to warrant a 40 
percent disability rating, the evidence must show severe 
limitation of motion of the lumbar spine.

The June 2003 VA examiner reported that the veteran's lumbar 
extension was 45 degrees; lateral flexion was 40 degrees with 
pain at the end of motion, and; "rotation bilaterally was 
full with stated pain on right rotation."  

In the March 2006 VA examination, the veteran's range of 
motion was as follows: flexion to 85 degrees, painful 
beginning at 65 degrees; extension 20 degrees and painful 
throughout; lateral flexion to the left was 14 degrees and 
painful throughout; lateral flexion to the right was 10 
degrees and painful throughout.  Rotation was measured as 21 
degrees to the right and 18 degrees to the left.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. See 38 C.F.R. § 
4.71, Plate V (2005).

After having given the matter careful consideration, the 
Board finds that the clinically demonstrated range of lumbar 
spine motion is best characterized as moderate.  As discussed 
above, "moderate" is generally taken to mean "of average 
or medium quality, amount, scope, range, etc."  Here, with 
the exception of lateral flexion, none of the measured ranges 
were less than 50 percent, of normal ranges of motion.  

The Board has taken the recent findings concerning lateral 
flexion (1/3 to approximately 1/2 of normal) into 
consideration.  The Board finds that these approximate 
moderate limitation of motion.  Moreover, the remaining 
findings 
(1/2 of normal or better) are also moderate.     

In short, the veteran's ranges of lumbar spine motion do not 
allow for an increased rating under former Diagnostic Code 
5292.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 40 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or ankylosis of the thoracolumbar spine. 

Ankylosis is defined as the "immobility and consolidation of 
a joint due to disease, injury or surgical procedure." See 
Lewis v. Derwinski, 3 Vet. App. 259. It is clear from the 
range of motion studies that ankylosis is not present.  

The measured range of forward flexion during the veteran's 
March 2006 examination was 85 degrees with pain beginning at 
65 degrees, nowhere near the required 30 degrees which would 
allow for the assignment of a higher rating.

Accordingly, the veteran's service-connected lumbar spine 
disability does not warrant a 40, 50, or 100 percent rating 
under the General Rating Formula for Diseases and Injuries of 
the spine. 

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59. 
See DeLuca, supra.

The veteran has complained of back pain.  However, there is 
no evidence that such symptomatology warrants the assignment 
of an additional disability.  The March 2006 VA examiner 
noted that the flexion of the veteran's lumbar spine was 85 
degrees with pain beginning at 65 degrees.  As noted above, 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees is required for a 40 percent disability rating.  
Thus, even when limitation due to pain is taken into 
consideration, a 20 percent disability rating is warranted. 

The March 2006 examiner noted the presence of weakness and 
fatigability with slight incoordination of the spine, but did 
not comment on any specific functional limitations caused 
thereby.  The examiner stated that the "major limiting 
factor with repetitive movement of the spine was pain", 
which limitations are described above; there is no suggestion 
of any specific additional disability which could be the 
basis for additional disability rating.  No fatigability, 
incoordination and the like was mentioned in the 2003 VA 
examination.  

Based on a review of both VA examinations it appears that any 
fatigability or incoordination that may have been present 
upon examination is 
inconsequential based on the lack of attention it received in 
both highly detailed medical opinions.  Even when taken into 
consideration, the Board finds that such symptomatology does 
not warrant the assignment of a higher disability since there 
is no evidence that it presents any medically identifiable 
increase in lumbar spine disability which could be the 
subject of additional disability. 

Thus, there is no basis on which to assign a higher level of 
disability based on 
38 C.F.R. §§ 4.40, 4.45 and 4.59.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the veteran has not evidenced a 
back disability symptomatology warranting a disability rating 
other than the currently-assigned 20 percent.  The outpatient 
treatment records and the June 2003 and March 2006 
examinations indicate that the veteran's disability has 
remained relatively stable at the 20 percent level throughout 
the period.  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the January 2004 
Statement of the Case and appears to have considered the 
regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
back condition at all.  Indeed, it does not appear from the 
record that he has been hospitalized for that disability.  
While the veteran testified that he has been unable to work 
due to his back condition, there is no medical evidence to 
support his claim.  Indeed, the sworn testimony the veteran 
provided in April 2007 to the effect that he cannot work due 
to his back disability is contradicted by statements he made 
to VA examiners.  For example, during the March 2006 VA 
examination the veteran stated that he was fired from his job 
with Ford Motor Company due to his drug use.  Moreover, in 
connection with a March 2004 disability determination 
examination, the veteran stated as follows with respect to 
his last job, in a furniture factory:

I hurt my back out in the yards stacking lumber.  I was 
off for three weeks.  Me and the superintendent couldn't 
get along.  He had it out for me. I was terminated for 
insubordination.   

Thus, although not necessarily disagreeing that the veteran's 
back disability may play a role in his current employment, 
the major reason for his lack of employment appears to be 
personality issues.  Limitations on employment due to the 
back disability are appropriately compensated at the current 
20 percent level.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 

There is no also evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In short, the objective medical evidence of record indicates 
that the disability caused by the veteran's service-connected 
low back disability is no more than moderate, warranting the 
assignment of a 20 percent rating.  Based on this record, and 
for reasons stated above, the Board finds that the veteran is 
not entitled to an increased disability rating.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for an acquired psychiatric 
disorder on a direct basis is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to service-connected 
degenerative joint disease of the lumbar spine, is denied. 

Entitlement to an increased rating for service-connected 
degenerative joint disease of the lumbar spine is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


